                                     CLERK’S MINUTE SHEET
                           IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                  Before the Honorable Jerry H. Ritter

                                                Arraignment

Case Number:       CR 18-928 MV                     UNITED STATES vs. Haack

Hearing Date:      4/18/2019                        Time In and Out:           10:09-10:10 / 1 min

Clerk:             E. Romero                        Courtroom:                 Rio Grande

Defendant:         Robert Haack                     Defendant’s Counsel:       Ben Wilson

AUSA               Frederick Mendenhall, III        Pretrial/Probation:        n/a

Interpreter:
PROCEEDINGS
☐      Defendant sworn

☐      First Appearance by Defendant

☒      Defendant received a copy of charging document

☐      Defendant questioned re: time to consult with attorney regarding penalties

☒      Defendant waives reading of Superseding Indictment

☒      Defendant enters a Not Guilty plea

☐      Motions due by:

☐      Discovery Order electronically entered        ☒   Discovery Order previously entered

☒      Case assigned to: Judge Vazquez

☐      Trial will be scheduled by presiding judge    ☒   Trial currently set
Custody Status
☐      Defendant waives detention hearing

☐      Defendant
       Conditions of release previously imposed
☒
       remain in effect
Other
☒      Defendant waived her appearance at arraignment
